DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 recite the limitation "the associated aging timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totolos, JR. et al. (US 2015/0349806) (hereafter Totolos), in view of Lubbers et al. (US 9,329,800) (hereafter Lubbers), and further in view of Asher et al. (US 6,654,858) (hereafter Asher).
As per claim 1, Totolos teaches a method comprising: 
in a first peer computing device comprising a processor that runs a host application, and a non- volatile cache that is directly accessed by the processor (fig. 1, [0017] describes the accessing of the processor with the flash cache): 
allocating a portion of the non-volatile cache as a dedicated host application data cache for caching selected host application data ([0021] has space allocated for user data) maintained by a storage array in non-volatile storage ([0024] describes the interaction between cache and the storage array); 
Totolos does not explicitly teach
destaging the host application data from the host application data cache in accordance with a destaging plan; and 
responding to a first dirty page message from another a second peer computing device that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer computing device, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache.
However, Lubbers destaging the host application data from the host application data cache in accordance with a destaging plan (col. 7, lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the destaging and destaging plan of 
The combination does not explicitly teach responding to a first dirty page message from another a second peer computing device that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer computing device, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache.
However, Asher teaches responding to a first dirty message from another a second peer computing device that caches the data maintained by the storage array, the first dirty message indicative of an update of the selected data cached by the second peer computing device, by refraining from accessing corresponding the selected data from the data cache (col. 7, lines 45-65; col. 9, lines 15-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dirty messaging of Asher with the storage system of the combination of Totolos and Lubbers because it reduces latency and directory writes in multi-processor system and still more particularly (col. 1, line 65-col. 2, line 5)   
As per claim 2, Asher teaches wherein the first peer computing device sending a second dirty page message to another a third peer computing device in response to a newly written host data extent being written into the dedicated host application data cache (col. 7, lines 45-65 with the multiple requests being sent out to each shared).

As per claim 4, Lubbers teaches destaging the newly written host data extent from the dedicated host application data cache to the storage array when the associated aging timer expires (col. 7, lines 1-5).
Response to Arguments
	In light of the terminal disclaimer filed on 10/13/2021, the Double Patenting rejection is withdrawn.
	Applicant submits that they amended claims 4 and 18 to overcome the 35 USC 112(b) rejection.  However, claim 4 does not appear to be amended in such a way to overcome the rejection and claim 18 has not been amended at all.  Therefore, the rejection is maintained.
	With respect to the prior art rejection, Applicant’s arguments are moot as the rejection has been updated to take Applicant’s amendments into consideration.
Allowable Subject Matter
Claims 8-17 and 19-20 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139